Title: To Thomas Jefferson from Joseph Marie Lequinio de Kerblay, 9 November 1804
From: Lequino de Kerblay, Joseph Marie
To: Jefferson, Thomas


               
                  
                     9 Nov. 1804
                  
               
               lequinio Kerblay french vice-Consul at Newport in Rhode-island desires to be admitted to present his respects to the most honorable President of the United States Mr: jefferson
               lequinio Kerblay is the same Who brought on his arrival from france letters from Mrs. lafayette and larochefoucaut liancourt to Mr jefferson.
            